Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 1 of 7 PageID #: 13853




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
      vs.                              )      Case No. 4:15CR404 HEA/NAB (30)
                                       )
OSCAR DILLON, III,                     )
                                       )
      Defendant.                       )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Reconsideration

of the Magistrate Judge’s denial of his Motion for Release and Renewed Motion

for Release Based upon Serious Health Concerns due to the COVID-19 Pandemic

[Doc. No. 2665]. For the reasons articulated below, the Motion will be denied.

                                    Background

      Defendant was charged in the Fifth Superseding Indictment with conspiracy

to distribute and possess with the intent to distribute five kilograms or more of

cocaine, obstruction of justice, unlawful flight to avoid prosecution and money

laundering.

      On February 17, 2020, Defendant filed a “Renewed Motion for Release on

Bond.” Therein, he acknowledged his previous motions for release pending trial,

each of which was denied. Defendant noted, however, that his original detention
Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 2 of 7 PageID #: 13854




and the subsequent denials of release were based on his indictment in not only this

case, but also in case number 4:17-CR-95 RWS in this District. Defendant argued

that his February 20, 2020 jury acquittal in Case No. 17-CR-95 presented a “drastic

change in circumstances since the last time he moved for his release,” and that the

charged conduct from that indictment could no longer be used for his detention

determination. Moreover, Defendant argued, his alleged involvement in the instant

matter is minimal and had nothing to do with controlled substances, firearms,

violence, or threat of violence. Finally, Defendant challenged the previous denials

of his motions for release, arguing that at his initial detention hearing, on each

prior motion for release, and in this motion, he adequately rebutted the

presumption of detention.

      On March 13, 2020, Magistrate Judge Cohen denied Defendant’s “Renewed

Motion for Release on Bond,” holding that Defendant had not “identified

information that was not known at the time of the earlier detention hearing (held on

Dec. 9, 2016) and that has a material bearing on the issues relevant to the

detention, namely flight risk and safety of the community.” Specifically, Judge

Cohen found that “invocation of an acquittal [in a separate criminal case] and

repeated conclusory assertions that Defendant is ‘neither a flight risk nor a danger

to the community’ are insufficient to support Defendant’s release on bond.”
Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 3 of 7 PageID #: 13855




      On March 26, 2020, Defendant filed a “Motion to Reconsider the Denial of

His Motion for Release and Renewed Motion for Release Based upon Serious

Health Concerns due to the COVID-19 Pandemic.” Judge Cohen denied the

motion, noting that Defendant’s purported health concerns were unsupported, and

that Defendant did not articulate how his health concerns mitigated the concerns

for which he was found to be a flight risk and danger to others at his detention

hearing.

      On June 4, 2020, Defendant filed a motion requesting de novo review

Magistrate Judge Cohen’s denial of pre-trial release. In his motion, Defendant

argues that he is not being held for an offense including violence or controlled

substances. He restates his argument that his acquittal in 17-CR-95 is a change in

circumstances warranting reconsideration of release. He argues that Judge Cohen’s

repeated findings to the contrary are “non-sequitur and contrary to the notions of

reasonableness and fairness.” Defendant attacks his initial detention decision as

“rooted in stale and unpersuasive conduct: that Mr. Dillon was previously charged

in California yet found not guilty, has previously been arrested for weapons and

assault yet no indication that he was convicted of such conduct, and two failures to

appear that occurred decades ago.” Defendant then invokes the COVID-19

pandemic, stating that “it is certainly cruel and unusual to keep someone confined

during this unpredictable pandemic, particularly when they have been acquitted of
Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 4 of 7 PageID #: 13856




the more egregious allegations and are presumed innocent of the pending charges.”

Defendant concedes that he is not considered a “high risk” inmate by the CDC.

                                       Standard

      Title 18, United States Code, Section 3142 allows that a detention hearing

“may be reopened, before or after a determination by the judicial officer, at any

time before trial if the judicial officer finds that information exists that was not

known to the movant at the time of the hearing and that has a material bearing on

the issue whether there are conditions of release that will reasonably assure the

appearance of such person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(f).

                                       Analysis

      Here, Defendant argues that two pieces of new, material information were

not known to him at his detention determinations or in the subsequent appeals

thereof: his acquittal in case no. 17-CR-95 and the COVID-19 pandemic.

      The Court finds that nothing about the COVID-19 pandemic “has a material

bearing on the issue whether there are conditions of release that will reasonably

assure the appearance of [Defendant] as required and the safety of any other person

and the community.” 18 U.S.C. § 3142(f). The COVID-19 pandemic is no doubt

frightening to all people, and there is evidence that the virus is exacerbated in

institutional settings. However, Defendant’s assertions that he is at a heightened
Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 5 of 7 PageID #: 13857




risk for complications from the virus are unsupported. Defendant, through his

attorney, even states that the CDC does not consider him a “high risk” inmate.

Reconsideration of Defendant’s detention order is not warranted by the COVID-19

pandemic.

      The Court also finds that Defendant’s acquittal in case no. 17-CR-95 does

warrant a reopening of Defendant’s detention hearing in this case. Notably,

Defendant’s detention hearing in the instant case occurred before his indictment in

17-CR-95. Defendant’s original order of detention in the case, dated December 16,

2016, mentions without embellishment the conduct which would result in

Defendant’s charges in 17-CR-95: “Finally, Defendant was arrested in September

2016 in possession of 10 kilograms of cocaine.” There is no indication that the

September 2016 arrest was the deciding factor in a detention determination based

on many other factors, including: Defendant’s out-of-state ties, including a prior

charge in the U.S. District Court for the Central District of California for

conspiracy to possess with intent to distribute cocaine, heroin, PCP and marijuana,

Defendant’s multiple previous arrests for unlawful use of a weapon and assault,

Defendant’s one previous drug-related conviction, and Defendant’s two failure to

appear warrants issued while on bond in an earlier case. The detention

determination was also based on the Government’s assertion that Defendant had

incentive to flee and had already helped a codefendant with identical charges to
Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 6 of 7 PageID #: 13858




flee the jurisdiction. In fact, this alleged conduct forms the basis of the charges

against Defendant of obstruction of justice and unlawful flight to avoid prosecution

in this matter.

      Moreover, 18 U.S.C. § 3142(f) requires “information … that was not known

to the movant at the time of the hearing.” At the time of the hearing, Defendant had

been arrested in possession of 10 kilograms of cocaine. He had not yet been

charged with any crime related to that possession. At his trial in 17-CR-95,

Defendant stipulated that signed a false name to accept a package from UPS and

that the package contained cocaine; however, Defendant argued that the

Government could not prove beyond a reasonable doubt that Defendant knew that

the package contained cocaine and intended to distribute it. See Tr. of Def.’s

Opening Stmt., Doc. No. 430, 4:17-CR-95 RWS. Defendant’s acquittal on the

charges of conspiracy to distribute cocaine and of attempting to possess cocaine

with intent to distribute do not negate or change the operative fact known at the

time of the detention determination, which is that Defendant was arrested for

accepting a shipment that contained 10 kilograms of cocaine.

                                      Conclusion

      Defendant has not shown any previously unknown information having a

material bearing on the considerations of pretrial release sufficient to warrant

reopening of his detention hearing.
Case: 4:15-cr-00404-HEA Doc. #: 2689 Filed: 06/19/20 Page: 7 of 7 PageID #: 13859




      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Reconsideration

of the Magistrate Judge’s denial of his Motion for Release and Renewed Motion

for Release Based upon Serious Health Concerns due to the COVID-19 Pandemic

[Doc. No. 2665] is DENIED.

      IT IS FURTHER HEREBY ORDERED that the order of detention

remains in place.

      Dated this 19th day of June, 2020.




                                           ________________________________
                                               HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE
